J-S07005-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                          Appellee

                     v.

BOB POPE,

                          Appellant                       No. 786 MDA 2015


             Appeal from the Judgment of Sentence April 10, 2015
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0001507-2003


BEFORE: BOWES, OTT, AND FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                              FILED FEBRUARY 16, 2016

       Bob Pope appeals from the April 10, 2015 judgment of sentence of

eleven and one-half to twenty-three months incarceration followed by

ninety-six months of probation that was imposed after his probation was

revoked. We affirm.

       On November 3, 2003, Appellant entered a plea of nolo contendere to

two counts each of criminal solicitation to commit various sexual offenses,

including   rape,   statutory    sexual    assault,   involuntary   deviate    sexual

intercourse,   aggravated       indecent   assault,   indecent   assault,     indecent

exposure, and corruption of minors. He also tendered the same plea to one

count of criminal use of a communication facility.


*
    Former Justice specially assigned to the Superior Court.
J-S07005-16



      The factual basis for the plea was as follows. In January 2003, Special

Agent Dennis T. Guzy with the Pennsylvania Office of Attorney General, in an

attempt to search for people interested in child pornography and molesting

children, placed an advertisement online that stated, “Married and Playing in

PA.” Affidavit of Probable Cause, 1/18/03, at 2.      On January 14, 2003,

Appellant responded by email to the advertisement indicating an interest in

the posting. Agent Guzy answered that day and told Appellant that he was a

father with a twelve-year-old daughter, a nine-year-old daughter, and a

seven-year-old son. Appellant emailed back, “here’s a pic of what I have to

offer. [D]o you have pics of your girls/wife. What limits do you have for

any of them. . . . What do they like to do. Hope to see you all soon at least

in pics and also in person.” Id. at 2-3.

      On January 15, 2003, Appellant emailed Agent Guzy and stated, in

pertinent part, “As for what I would like to do well. Have sex with both of

your daughters, and wife.    I enjoy using all three openings. . . . . [H]ow

much experience have your daughters had . . . would they be willing to

perform oral, vaginal and anal sex.” Id. at 3. Appellant also said that he

was “serious about wanting to meet with” the fictitious father. Id.

      Agent Guzy and Appellant arranged to meet between 6:00 and 6:30

p.m. on January 17, 2003, at a designated hotel so that Appellant could

engage in vaginal, oral, and anal sex with the two minor girls.       Appellant

arrived at the hotel at the pre-arranged time. Agent Guzy was posing as the

                                     -2-
J-S07005-16



father of the pre-pubescent girls and another agent pretended to be their

mother. “At that time the defendant again repeated his desires to engage in

oral, anal and sexual intercourse with the 9 and 12 year old children.” Id. at

4. Appellant was arrested.

     On March 11, 2004, Appellant was sentenced to two to four years of

imprisonment, followed by five years of probation. Appellant did not file a

direct appeal. He filed a PCRA petition, and on May 23, 2007, was granted

partial relief. The PCRA court concluded that Appellant had been sentenced

on some crimes that should have merged for sentencing purposes.            On

August 1, 2007, Appellant was given the same sentence as he received on

March 11, 2004, but that sentence was imposed on offenses that did not

merge. On appeal, we affirmed. Commonwealth v. Pope, 974 A.2d 1189

(Pa.Super. 2009) (unpublished memorandum).

     On January 12, 2009, Appellant appeared before the court on a

probation violation, but the court declined to revoke probation. On January

19, 2011, Appellant again faced revocation proceedings.      After a hearing,

the trial court revoked probation and resentenced Appellant to an aggregate

period of 24 to 48 month incarceration followed by 168 months probation.

That revocation was based upon these probation violations by Appellant:

discharge from a sex offender treatment program, contact with children

under the age of eighteen, viewing pornography on a computer, and

sleeping at an unapproved residence where children resided. On appeal, we

                                    -3-
J-S07005-16



reversed and remanded for re-sentencing because the revocation sentence

was   imposed     on   counts   that    merged   for   sentencing   purposes.

Commonwealth v. Pope, 37 A.3d 1224 (Pa.Super. 2011) (unpublished

memorandum). Upon remand, Appellant was sentenced on the non-merged

offenses to two to four years imprisonment followed by ten years

imprisonment. On appeal, we affirmed. Commonwealth v. Pope, 81 A.3d
990 (Pa.Super. 2013) (unpublished memorandum).

      Appellant was charged with violating his probation again.          This

violation proceeding is the one pertinent herein.      A hearing was held on

March 20, 2015.    Ray Walter, Appellant’s probation officer, explained that

the basis for the revocation was “missed counselling sessions and his

discharge from counselling[.]” N.T. Hearing, 3/20/15, at 1. Officer Walter

noted that Appellant appeared before the trial court when his probationary

term started on October 15, 2014, and that “standard sex offender

conditions were imposed” as part of Appellant’s probation. Id. at 3. While

Appellant completed an intake form for sexual offenders’ treatment, at

Commonwealth Clinical Group, a required condition for sex offenders, he did

not appear for any appointments after completing that form.               Id.

Appellant’s inaction resulted in discharge from the Commonwealth Clinical

Group’s sex offenders’ treatment program.

      Appellant reported that he had obtained a job in Chambersburg, which

was a substantial distance from the Commonwealth Clinical Group, and he

                                       -4-
J-S07005-16



wanted to attend counseling and obtain an apartment in Chambersburg.

Appellant claimed that he tried to arrange for counseling at Commonwealth

Clinical Group but that it had no Friday openings which was Appellant’s only

day off work. The trial court asked Agent Walters to ascertain if there was a

sexual offenders’ counseling center closer to Chambersburg so that

Appellant could retain his job at that location but attend counseling. Another

hearing was scheduled for April 10, 2015, and Appellant was placed in jail in

the interim.

      On April 10, 2015, Probation Officer Walters testified as follows.   He

looked at the apartment in Chambersburg that Appellant wanted to rent, and

the landlord told Officer Walters that there “is bad blood between the

defendant and the landlord . . . and the landlord is not going to accept him

as a resident.” N.T. Hearing, 4/10/15, at 6. Officer Walters also spoke to a

representative of Pennsylvania Counseling, the sexual offenders’ counseling

center in Chambersburg. Officer Walters reported, “The gentleman who runs

PA Counseling in Chambersburg knows Mr. Pope very well.           He is very

reluctant to take him back.” Id. at 5. Appellant needed weekly sessions,

which is standard for sexual offenders, but Pennsylvania Counseling would

not accept him for any more than two sessions a month.           Id.   Officer

Walters recommended that Appellant remain incarcerated and attend

counseling at Commonwealth Clinical Group.




                                    -5-
J-S07005-16



     The court revoked probation and sentenced Appellant to eleven and

one-half to twenty-three months of incarceration at the Dauphin County

Prison with work release so that Appellant could attend sexual offenders’

counseling.   The prison term was followed by ninety-six months county

probation. This appeal followed. Appellant raises one contention on appeal:

“Whether the revocation court erred in revoking Appellant's probation where

the alleged violations stemmed from logistical reasons beyond Appellant's

control though Appellant exercised due diligence in attempting to comply

with the requirements of supervision?” Appellant’s brief at 4.

     We first outline the applicable standard of review:

         Revocation of a probation sentence is a matter committed to
     the sound discretion of the trial court and that court's decision
     will not be disturbed on appeal in the absence of an error of law
     or an abuse of discretion. When assessing whether to revoke
     probation, the trial court must balance the interests of society in
     preventing future criminal conduct by the defendant against the
     possibility of rehabilitating the defendant outside of prison. In
     order to uphold a revocation of probation, the Commonwealth
     must show by a preponderance of the evidence that a defendant
     violated his probation. The reason for revocation of probation
     need not necessarily be the commission of or conviction for
     subsequent criminal conduct. Rather, this Court has repeatedly
     acknowledged the very broad standard that sentencing courts
     must use in determining whether probation has been violated. A
     probation violation is established whenever it is shown that the
     conduct of the probationer indicates the probation has proven to
     have been an ineffective vehicle to accomplish rehabilitation and
     not sufficient to deter against future antisocial conduct.

Commonwealth v. Colon, 102 A.3d 1033, 1041 (Pa.Super. 2014)

(citations and quotation marks omitted).     Where the Commonwealth has

prevailed at a revocation hearing, we examine whether the evidence and all
                                    -6-
J-S07005-16



reasonable inferences from that proof, viewed in the light most favorable to

the Commonwealth, were sufficient to support the court’s determination.

Id.

      In the present case, Appellant asks us to view the evidence at the

revocation hearing in his favor.   He claims that he attempted to attend

counseling at Commonwealth Counseling Center but was unable to do so

because he could not obtain an appointment for the only day he wasn’t

required to work. He suggests that his probation should not be revoked for

something over which he had no control.

      However, the Commonwealth’s proof was as follows.           Due to the

nature of these crimes, sexual offenders’ treatment four times a month was

a requirement of Appellant’s probation.      Officer Walters testified that

Appellant was told on October 15, 2014, that he had to go to these therapy

sessions.   As of the date of the first probation hearing five months later,

Appellant had not attended any counseling.       There was actually a sex

offender’s counseling facility in Chambersburg, where Appellant worked, but

Appellant made no effort to contact that facility.   Appellant alienated both

the director of the Chambersburg counseling center and his landlord and had

no suitable housing in the Chambersburg area.        Finally, Appellant had no

proof that he contacted Commonwealth Counseling Center to arrange for sex

offenders’ treatment.




                                    -7-
J-S07005-16



      The trial court’s resolution of this matter was not an abuse of

discretion.   The Commonwealth’s proof was sufficient to establish, by a

preponderance of the evidence, that Appellant was not meeting the terms of

his probation.   Appellant’s probation was revoked in 2011 for failing to

complete therapy, and after he began to serve this probationary term, he

did not schedule a single sex offenders’ therapy session for five months. He

made no attempt to ascertain if treatment was available in the area where

he worked. It was evident that probation was not going to be effective to

treat Appellant’s behavioral issues because he would not attend sex

offenders’ therapy on his own accord.

      In light of Appellant’s conduct, the trial court concluded that he needed

to be placed in county prison and released to counseling in the Harrisburg

area, where his probation was being supervised and where Commonwealth

Counseling Center could offer sessions four times a month. We must grant

great deference to a sentence imposed by the revocation court after a

defendant has violated his probation.      Commonwealth v. Pasture, 107
A.3d 21 (Pa. 2014). Accordingly, we affirm.




                                     -8-
J-S07005-16



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/16/2016




                                 -9-